DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.
Response to Amendment
Applicants’ amendment of the claim, filed on 05/16/2022, in response to the rejection of claims 1-6, 9-12, 14, 16-23, and 28-33 from the final office action (02/17/2022), by amending claims 1 and 22; cancelling claim 31; and adding new claims 34-35 is entered and will be addressed below.
The examiner notices applicants incorporated part of claims 14 and 17 into claim 1 without cancelling or amending corresponding limitations in claims 14 and 17.
Claim Interpretations
The newly added limitation “the pressure balancing manifold configured to counteract backpressure from the OVJP printhead“ of claim 1 and 22, the design purpose or intended use is not part of the apparatus claim. A manifold that is capable of counteract backpressure is considered read into the claim.

The following limitations are considered an intended use of the apparatus –
“An organic vapor jet printing” of claim 1, 
“wherein each source ampule contains the same material” of claim 2,
 “wherein each of the first plurality of source ampules contains a first source material” of claim 10,
“wherein the at least one other source ampule comprises a different material source than a material source contained in each of the first plurality of source ampules” of claim 12,
“wherein at least two of the plurality of source ampules comprise a source of the same material” of claim 18,
“each source ampule of the plurality of source ampules containing a first source material” of claim 22

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14, 17, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “further comprising one or more valves, each of the one or more valves controlling flow of material between one or more of the source ampules and the mixing chamber” this raises antecedent issue with the newly added limitations “a second plurality of valves separate from the first plurality of valves, each of which controls a fluid connection between at least one of the source ampules and the mixing chamber“.
Claim 17 recites “further comprising a balancing manifold in fluid communication with one or more of the plurality of source ampules, the source of carrier gas, or both” this raises antecedent issue with the newly added limitations “a pressure balancing manifold in fluid communication with the mixing chamber and/or one or more of the second plurality of valves“.

Claims 14 and 17 will be examined inclusive being the same part of the amended claim 1.

Claim 21 recites “at least a portion of each valve in fluid communication with one or more of the plurality of source ampules is in thermal communication with one or more of the plurality of heaters”, it is not clear the antecedent basis is “a first plurality of valves” or “a second plurality of valves” of claim 1, or both. 

Claim 21 will be examined inclusive all of the above interpretations.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 9-12, 14, 17-18, 21-23, 29-30, 32, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US 20170104159, hereafter ‘159), in view of and FURUYA et al. (US 20120288625, hereafter ‘625).
‘159 teaches some limitations of:
Claim 1: FIG. 3 shows an example of an OVJP system that uses external vapor source ovens connected to a deposition tool via feedlines. FIG. 4 shows an example of an OVJP deposition tool including a monolithic injection block that can be placed inside the deposition chamber according to an embodiment of the invention ([0024], [0025], the claimed “An organic vapor jet printing (OVJP) deposition system comprising”):
 The vapor source for OVJP and related techniques usually includes a heated enclosure containing a crucible charged with a condensed organic source and inlet and outlet ports for an inert carrier gas. The carrier gas, also referred to as a delivery gas, entrains the vapor generated in the crucible and convectively carries it downstream to a print head that deposits thin film features on a substrate … The organic vapor sources 301 are arranged external to a deposition chamber 302 containing the print head ([0044], 3rd last sentence, the claimed “a plurality of source ampules in fluid communication with a source of carrier gas”, the four valves on the left of Fig. 3 is the claimed “via a control manifold, the control manifold comprising a first plurality of valves, each of which controls a fluid connection between the source of carrier gas and at least one of the source ampules”); 
each crucible may be heated independently and to the same or different temperatures, to allow for use of similar or different organic materials at the same time ([0050], last sentence, the claimed “a plurality of heaters, each heater of the plurality of heaters thermally coupled to one of the plurality of source ampules so that the temperature of each source ampule is controllable independently of each other source ampule via the heater thermally coupled to the source ampule”);
 A transfer channel 807 places the siphon tube in fluid communication with a mixing channel 808 leading to the print head. Transfer channels from multiple evaporation sources may meet at the top of the mixing channel 808, allowing for a delivery flow containing multiple organic vapor components to be delivered to the print head 809 ([0062], description applicable to Figs. 3 and 4, the claimed “a mixing chamber in fluid communication with each of the plurality of source ampules”);
 high-temperature valves 304 may be required around the source enclosures to achieve positive shutoff ([0045], 2nd last sentence, the claimed “a second plurality of valves separate from the first plurality of valves, each of which controls a fluid connection between at least one of the source ampules and the mixing chamber”, the print head 809 is the claimed “an OVJP printhead in fluid communication with the mixing chamber”).
Claim 22: FIG. 3 shows an example of an OVJP system that uses external vapor source ovens connected to a deposition tool via feedlines. FIG. 4 shows an example of an OVJP deposition tool including a monolithic injection block that can be placed inside the deposition chamber according to an embodiment of the invention ([0024], [0025], the claimed “An organic vapor jet printing (OVJP) deposition system comprising”):
 The vapor source for OVJP and related techniques usually includes a heated enclosure containing a crucible charged with a condensed organic source and inlet and outlet ports for an inert carrier gas. The carrier gas, also referred to as a delivery gas, entrains the vapor generated in the crucible and convectively carries it downstream to a print head that deposits thin film features on a substrate … The organic vapor sources 301 are arranged external to a deposition chamber 302 containing the print head ([0044], 3rd last sentence, the claimed “a plurality of source ampules in fluid communication with a source of carrier gas via a control manifold, each source ampule of the plurality of source ampules containing a first source material”, the four valves on the left of Fig. 3 is the claimed “a control manifold” and “wherein the control manifold comprises: 5 of 11App. No. 16/429,745Attorney Docket No. UDC-1345-USa plurality of valves, each of which controls a fluid connection between the source of carrier gas and at least one of the source ampules”); 
A transfer channel 807 places the siphon tube in fluid communication with a mixing channel 808 leading to the print head. Transfer channels from multiple evaporation sources may meet at the top of the mixing channel 808, allowing for a delivery flow containing multiple organic vapor components to be delivered to the print head 809 ([0062], description applicable to Figs. 3 and 4, the claimed “a mixing chamber in fluid communication with each of the plurality of source ampules; an OVJP printhead in fluid communication with the mixing chamber”).

‘159 does not teach the other limitations of:
Claims 1 and 22: a pressure balancing manifold in fluid communication with the mixing chamber and/or one or more of the second plurality of valves, the pressure balancing manifold configured to counteract backpressure from the OVJP printhead.  
Claim 17: further comprising a balancing manifold in fluid communication with one or more of the plurality of source ampules, the source of carrier gas, or both.  
Claim 34: wherein the pressure balancing manifold is in fluid communication with the source of carrier gas.  
	Claim 35: wherein the pressure balancing manifold is in fluid communication with an exhaust vacuum source.

‘625 is an analogous art in the field of GAS SUPPLY APPARATUS (title), an atomic layer deposition (ALD) process ([0010]), vaporizing the raw material 66 (Fig. 1, [0039], last sentence). ‘625 teaches that A lower stream side of the vent passage 98 is connected to the exhaust passage 48 between the pressure control valve 50 and the vacuum pump 52 of the vacuum exhaust system 46 to perform a vacuum suction of the inside of the vent passage 98 ([0047], 2nd sentence), a carrier gas to the vent passage 98 via the bypass passage 88 ([0069], note carrier gas 78 and raw material tank 68), for the purpose of preventing particle generation ([0010]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added a vent passage 98 to the vacuum pump and connected two the carrier gas 78, as taught by ‘625, to one or more vapor sources 301 of ‘159, for the purpose of preventing particle generation, as taught by ‘625 ([0010]) and for venting.

‘159 further teaches the limitations of:
Claims 2, 10-12, 18, and 23: each crucible may be heated independently and to the same or different temperatures, to allow for use of similar or different organic materials at the same time ([0050], the claimed “wherein each source ampule contains the same material” of claim 2, “wherein each of the first plurality of source ampules contains a first source material“ of claim 10, “wherein the plurality of source ampules comprises at least one other source ampule not in the first plurality of source ampules” of claim 11 as the third sources 301 is considered one other source ampule, “wherein the at least one other source ampule comprises a different material source than a material source contained in each of the first plurality of source ampules” of claim 12, “wherein at least two of the plurality of source ampules comprise a source of the same material” of claim 19, note the material used in the ampule is an intended use of the apparatus, and “further comprising: a plurality of heaters, each heater of the plurality of heaters thermally coupled to one of the plurality of source ampules so that the temperature of each source ampule is controllable independently of each other source ampule” of claim 23“).
Claims 3-4: the crucibles may be removed from the injection block ([0058], last sentence, the claimed “wherein each source ampule is refillable” of claim 3 and “wherein each source ampule is removably connected to the control manifold such that the source ampule is replaceable in the system while the system is in operation” of claim 4, note by closing the valves immediate upstream and downstream of a source 301, it can be removed and refilled).  
	Claims 5-6 and 9: by manually operating the valves one at a time, the apparatus is capable of the claimed “wherein the control manifold allows gas flow sequentially through each of the plurality of source ampules” of claim 5, “further comprising an additional plurality of source ampules, wherein the control manifold allows gas flow sequentially through either the plurality of source ampules or the additional plurality of source ampules” as the third and fourth sources 301 is considered an additional ampules, and “wherein the manifold allows transfer of gas from the carrier gas source to exactly one of the first plurality of source ampules at a time” of claim 9.  
	Claim 14: high-temperature valves 304 may be required around the source enclosures to achieve positive shutoff ([0045], 2nd last sentence, the claimed “further comprising one or more valves, each of the one or more valves controlling flow of material between one or more of the source ampules and the mixing chamber”, see also 112b rejection above).  
  	Claim 21: as the crucible heaters are in thermal communication with valves upstream and downstream, it reads into the claimed “wherein at least a portion of each valve in fluid communication with one or more of the plurality of source ampules is in thermal communication with one or more of the plurality of heaters”.  
	Claims 29-30: The organic vapor sources 301 are arranged external to a deposition chamber 302 containing the print head ([0044], 3rd last sentence, the claimed “wherein the control manifold is disposed outside a deposition chamber and at least some of the plurality of source ampules, the plurality of heaters, the mixing chamber, and the OVJP printhead are disposed inside the deposition chamber” of claim 29, “wherein at least some of the source ampules, the mixing chamber, or a combination thereof are disposed outside a deposition chamber and the OVJP printhead is disposed within the deposition chamber” of claim 30”).  
	Claim 32: Fig. 3 shows all vapor sources 301 are in parallel (the third and fourth sources 301 is the claimed “wherein the additional plurality of source ampules is connected in parallel with the plurality of source ampules”).  

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Shtein et al. (US 20110027481, hereafter ‘481), in view of ‘625. 
‘481 teaches some limitations of:
Claim 22: device for organic vapor jet deposition (title, the claimed “An organic vapor jet printing (OVJP) deposition system comprising”, note organic material is an intended use of the apparatus):
In an embodiment of the device as depicted in FIG. 1, the device includes a nozzle 1, and an apparatus 2, with one or more source cells 4, integrally connected to the nozzle 1 via a mixing chamber 3 … the one or more nozzles 1 … a first valve 7 capable of controlling the flow of a carrier gas through the one or more source cells 4 ([0027]), the first valve 7 includes a plurality of source-cell valves, wherein each source-cell valve is associated with each carrier gas inlet channel 5 ([0031], the claimed “a plurality of source ampules in fluid communication with a source of carrier gas via a control manifold” and “wherein the control manifold comprises: a plurality of valves, each of which controls a fluid connection between the source of carrier gas and at least one of the source ampules”);
an embodiment of the device can be used to pattern both single-component and doped organic thin films on a substrate ([0026], 2nd sentence, when depositing a single component, the claimed “each source ampule of the plurality of source ampules containing a first source material”; note this is an intended use of the apparatus);
a mixing chamber 3 ([0027], the claimed “a mixing chamber in fluid communication with each of the plurality of source ampules”); and
the one or more nozzles 1 ([0027], Fig. 1 shows no nozzle(s) 1 is separated from the mixing chamber 3, the claimed “an OVJP printhead in fluid communication with the mixing chamber”).

‘481 does not teach the other limitations of:
Claim 22: a pressure balancing manifold in fluid communication with the mixing chamber and/or one or more of the second plurality of valves, the pressure balancing manifold configured to counteract backpressure from the OVJP printhead.  

‘625 is an analogous art as discussed above. 

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added a vent passage 98 to the vacuum pump and connected two the carrier gas 78, as taught by ‘625, to one or more source cell 4 of ‘481, for the purpose of preventing particle generation, as taught by ‘625 ([0010]) and for venting.

	‘481 further teaches the limitation of:
Claim 23: the one or more source cells may be heated to generate the desired vapor pressure of the organic material within the one or more source cells … a separate heating element could be positioned around each individual source cell  ([0036], the claimed “further comprising: a plurality of heaters, each heater of the plurality of heaters thermally coupled to one of the plurality of source ampules so that the temperature of each source ampule is controllable independently of each other source ampule”). 
Claims 1-6, 9-12, 14, 17-19, 21, 29-30, 32, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over ‘481, in view of ‘159 and ‘625. (US 20090047429, is evidenced as the location of evaporation source relative to the deposition chamber).
‘481 teaches some limitations of:
Claim 1: device for organic vapor jet deposition (title, the claimed “An organic vapor jet printing (OVJP) deposition system comprising”, note organic material is an intended use of the apparatus):
In an embodiment of the device as depicted in FIG. 1, the device includes a nozzle 1, and an apparatus 2, with one or more source cells 4, integrally connected to the nozzle 1 via a mixing chamber 3 … the one or more nozzles 1 … a first valve 7 capable of controlling the flow of a carrier gas through the one or more source cells 4 ([0027]), the first valve 7 includes a plurality of source-cell valves, wherein each source-cell valve is associated with each carrier gas inlet channel 5 ([0031], the claimed “a plurality of source ampules in fluid communication with a source of carrier gas via a control manifold, the control manifold comprising a first plurality of valves, each of which controls a fluid connection between the source of carrier gas and at least one of the source ampules”);
the one or more source cells may be heated to generate the desired vapor pressure of the organic material within the one or more source cells … a separate heating element could be positioned around each individual source cell  ([0036], the claimed “a plurality of heaters, each heater of the plurality of heaters thermally coupled to one of the plurality of source ampules so that the temperature of each source ampule is controllable independently of each other source ampule via the heater thermally coupled to the source ampule”);
a mixing chamber 3 ([0027], the claimed “a mixing chamber in fluid communication with each of the plurality of source ampules”); 
the one or more nozzles 1 ([0027], Fig. 1 shows no nozzle(s) 1 is separated from the mixing chamber 3, the claimed “an OVJP printhead in fluid communication with the mixing chamber”).

‘481 does not teach the other limitations of:
Claim 1: (1A) a second plurality of valves separate from the first plurality of valves, each of which controls a fluid connection between at least one of the source ampules and the mixing chamber; 
(1B) a pressure balancing manifold in fluid communication with the mixing chamber and/or one or more of the second plurality of valves, the pressure balancing manifold configured to counteract backpressure from the OVJP printhead.  
Claim 14: further comprising one or more valves, each of the one or more valves controlling flow of material between one or more of the source ampules and the mixing chamber.  
Claim 17: further comprising a balancing manifold in fluid communication with one or more of the plurality of source ampules, the source of carrier gas, or both.  
Claim 34: wherein the pressure balancing manifold is in fluid communication with the source of carrier gas.  
	Claim 35: wherein the pressure balancing manifold is in fluid communication with an exhaust vacuum source.

‘159 is an analogous art in the field of Apparatus and Method to Deliver Organic Material via Organic Vapor-Jet Printing (OVJP) (title), The organic vapor sources 301 are arranged external to a deposition chamber 302 containing the print head (Fig. 3, [0044], 3rd last sentence). ‘159 teaches that maintaining a uniform temperature profile in runlines such as the runlines 303 shown in FIG. 3 may be very difficult … Hot spots are also detrimental because they promote thermal degradation of the organic vapor (Fig. 3, [0045], 1st & 4th sentences). ‘159 further teaches that high-temperature valves 304 may be required around the source enclosures to achieve positive shutoff (Fig. 3, [0045], 2nd last sentence). Note each organic vapor sources 301 corresponds to a source cell 4 of ‘481 and are physically separated (Applicants’ argument during interview). In other words, the print head is inside the deposition chamber while the carrier gas valves (the control manifold), the vapor sources, possible the mixing chamber are outside of the deposition chamber.

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have arranged the nozzle(s) 1 inside the deposition chamber and the rest of the apparatus 2 of ‘481 outside the deposition chamber, as taught by ‘159. Furthermore, to have added valves between the organic vapor source and print head, as taught by ‘159, between the source cells and the mixing chamber of ‘159 (the limitations of 1A and 14), for the purpose of avoiding thermal degradation/ decomposition, as taught by ‘159 ([0045]) and to address the concern of ‘481 ([0035]).

‘625 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added a vent passage 98 to the vacuum pump and connected two the carrier gas 78, as taught by ‘625, to one or more source cell 4 of ‘481 (the limitations of 1B, 17, and 34-36), for the purpose of preventing particle generation, as taught by ‘625 ([0010]) and for venting.

‘159 further teaches the limitations of claims 29-30 as discussed above.

‘481 further teaches the limitations of:
	Claims 2, 10, and 18: an embodiment of the device can be used to pattern both single-component and doped organic thin films on a substrate ([0026], 2nd sentence, when depositing a single component it uses the claimed “wherein each source ampule contains the same material” of claim 2, “wherein each of the first plurality of source ampules contains a first source material” of claim 10, and “wherein at least two of the plurality of source ampules comprise a source of the same material” of claim 18, note the material used in various source cells is an intended use of the apparatus).
	Claim 3: the source cell 4 is in the form of a cylinder, which may be opened for the purpose of cleaning and filling with the organic material 11 ([0034], 4th sentence, the claimed “wherein each source ampule is refillable”).
	Claims 4 and 11: the apparatus is not in the form of a single-piece structure, but instead comprises one or more separate structures, wherein each structure contains one of the one or more source cells ([0030], therefore, some of the sources cell can be opened while others are in operation, the claimed “wherein each source ampule is removably connected to the control manifold such that the source ampule is replaceable in the system while the system is in operation” of claim 4, note operation inclusive heating, and “wherein the plurality of source ampules comprises at least one other source ampule not in the first plurality of source ampules” of claim 11).
	Claims 5 and 9: By carefully selecting the opening and closing of selected source-cell valves … for the selective patterned deposition of organic vapors  ([0031], last sentence, by manually turning on valves 7 one at a time, the apparatus is capable of the claimed “wherein the control manifold allows gas flow sequentially through each of the plurality of source ampules” of claim 5 and “wherein the manifold allows transfer of gas from the carrier gas source to exactly one of the first plurality of source ampules at a time” of claim 9, see also claim 19 rejection below).
	Claims 6 and 32: the apparatus is not in the form of a single-piece structure, but instead comprises one or more separate structures, wherein each structure contains one of the one or more source cells ([0030]), both the apparatus and the source cells may have tapered geometries, such that the inlet and outlet ends of the apparatus and/or source cell would have different radii or dimensions ([0029], 2nd last sentence, see also [0033] and elsewhere for other distinctions, the claimed “further comprising an additional plurality of source ampules, wherein the control manifold allows gas flow sequentially through either the plurality of source ampules or the additional plurality of source ampules” of claim 6, again by controlling the valves manually, note some of the source cells 4 are considered “a plurality of source ampules” and the others are considered “an additional plurality of source ampules” of claim 32, Fig. 1 shows all source cells are parallel, the claimed “wherein the additional plurality of source ampules is connected in parallel with the plurality of source ampules”).
Claim 12: an embodiment of the device can be used to pattern both single-component and doped organic thin films on a substrate ([0026], 2nd sentence), In a preferred embodiment of the invention, there are a plurality of source cells 4 to enable the deposition of multiple organic materials through a single mixing chamber 3 and nozzle 1  … this preferred embodiment of the invention could include a source cell 4 containing an organic dopant material … and another source cell 4 containing an organic host material ([0028], the claimed “wherein the at least one other source ampule comprises a different material source than a material source contained in each of the first plurality of source ampules”).
	Claim 19: In another embodiment of the device, as shown in FIG. 4, the device can further include a selector 13 located next to the apparatus 2 which is capable of controlling the flow of carrier gas into each carrier gas inlet channel 5 ([0040], the claimed “wherein the control manifold is configured to automatically direct gas through at least one of the plurality of source ampules at a time”, note either the center bore 8 does not have a source cell or its source cell can be considered as an additional source ampule).
	Claim 21: the valve 7 and the heating element for each source cell 4 is in fluid and thermal communication through the pipe (the claimed “wherein at least a portion of each valve in fluid communication with one or more of the plurality of source ampules is in thermal communication with one or more of the plurality of heaters”).

Applicants summarily concluded that the monolithic apparatus 2 cannot be arranged outside the deposition chamber. US 20090047429 is evidenced that this statement is not correct. ‘429’s monolithic source cells 3, 7, and 8 are partially inside and partially outside of chamber 1 (Fig. 1).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over ‘159  and ‘625 (or ‘481, ‘159, and ‘625), as being applied to claim 14 rejection above, further in view of Lei et al. (US 20030049933, hereafter ‘933).
The combination of ‘159 and ‘625 (or ‘481, ‘159, and ‘625) does not teach the limitations of:
Claim 16: further comprising a purge gas source in fluid communication with one or more of the source ampules via a dedicated gas line.

‘933 is an analogous art in the field of Apparatus for handling liquid precursor material for semiconductor processing (title), including metal -organic material ([0003]).  ‘933 teaches that Liquid TDMAT then flows through pneumatic valve 182 into vaporizer 184 (Fig. 3A, [0037], last sentence), In order to facilitate periodic purging of TDMAT-handling lines, valves, and other structures such as flowmeters and vaporizers, gas panel 110 further includes purge gas inlet port 164 ([0045], Fig. 3A shows the purge gas can be deliver to the vaporizer 184 in two different direction. 

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added a purge gas line, as taught by ‘933, to the source cells 4 of ‘481, for the purpose of purging, as taught by ‘933 ([0045]).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over ‘159  and ‘625 (or ‘481, ‘159, and ‘625), as being applied to claim 14 rejection above, further in view of Sinclair et al. (US 20090179157, hereafter ‘157).
The combination of ‘159 and ‘625 (or ‘481, ‘159, and ‘625) does not teach the limitations of:
Claim 19: wherein the control manifold is configured to automatically direct gas through at least one of the plurality of source ampules at a time. 
Claim 20: wherein the system automatically heats and directs carrier gas through exactly one source ampule at a time.

‘157 is an analogous art in the field of vapor delivery to devices under vacuum (title), for atomic layer deposition ([0009]). ‘157 teaches that a control system provided for the generation of vapor includes a controlled power circuit for varying the level of electrical heating of a selected vaporizer ([0028], 2nd last sentence), system may be prevented from heating and transmitting vapor from more than one vaporizer at a time (Fig. 2 or 3, [0073]), for the purpose of accurately control vapor stream ([0003]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added a control system that heated the source cells 4 of ‘481 one at a time, as taught by ‘157, for the purpose of accurately control vapor stream, as taught by ‘157 ([0003]).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over ‘159  and ‘625 (or ‘481, ‘159, and ‘625), as being applied to claim 14 rejection above, further in view of Sarigiannis et al. (US 20090214779, hereafter ‘779).
‘159 teaches some limitations of:
Claim 28: Fig. 3 of ‘159 shows the claimed “wherein the control manifold further comprises a plurality of gas lines, each of which provides the fluid connection between the source of carrier gas and the at least one of the source ampules”.
‘481 also further teaches some limitations of:
Claim 28: In an embodiment of the device as depicted in FIG. 1, the device includes a nozzle 1, and an apparatus 2, with one or more source cells 4, integrally connected to the nozzle 1 via a mixing chamber 3 … the one or more nozzles 1 … a first valve 7 capable of controlling the flow of a carrier gas through the one or more source cells 4 (‘481, [0027]), the first valve 7 includes a plurality of source-cell valves, wherein each source-cell valve is associated with each carrier gas inlet channel 5 ([0031], the claimed “wherein the control manifold further comprises a plurality of gas lines, each of which provides the fluid connection between the source of carrier gas and the at least one of the source ampules”).

The combination of ‘159 and ‘625 (or ‘481, ‘159, and ‘625) does not teach the limitations of:
Claim 28: the OVJP deposition system further comprising: a plurality of gas line heaters, each of which is thermally coupled to one of the plurality of gas lines, such that the temperature of each of the plurality of gas lines is controllable independently of each other of the plurality of gas lines.

‘779 is an analogous art in the field of MULTIPLE AMPOULE DELIVERY SYSTEMS (title), including organic vapors ([0303], 2nd last sentence). ‘779 teaches that heating zones (Z-1 to Z-16) (Fig. 5, [0102]), The programmable logic controller has an algorithm for directing communication with each of the sourcing gas manifolds, each of the carrier gas feed/vapor phase reagent delivery manifolds, each of the vessels, and the deposition chamber, in such a way that each of the sourcing gas manifolds are operable independently of one another, each of the carrier gas feed/vapor phase reagent delivery manifolds are operable independently of one another, and each of the vessels are operable independently of one another ([0132]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have adopted independent control of each zone, including carrier gas feed, as taught by ‘779, to each carrier gas inlet channel 5 of ‘481, for the purpose of independent control, as taught by ‘779 ([0132]).
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over ‘159  and ‘625 (or ‘481, ‘159, and ‘625), as being applied to claim 14 rejection above, further in view of Arena et al. (US 20090223441, hereafter ‘441).
The combination of ‘159 and ‘625 (or ‘481, ‘159, and ‘625) does not teach the limitations of:
Claim 33: wherein the plurality of source ampules is arranged in series such that the control manifold allows gas flow sequentially through each of the plurality of source ampules.

‘441 is an analogous art in the field of HIGH VOLUME DELIVERY SYSTEM FOR GALLIUM TRICHLORIDE (title), When the solid gallium trichloride is heated to a liquid, the method may include encouraging increased evaporation of the gallium trichloride during the heating to provide a mass flow rate of gaseous gallium trichloride of at least 100 g gallium/hour ([0013], 3rd sentence), MOVPE (Metal Organic Vapor Pressure Epitaxy ([0061], last sentence). ‘441 teaches that For further extended manufacture, a plurality of containers can be connected in series to facilitate delivery of the gaseous precursor for a longer time than if a single container is used ([0017], last sentence).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have arranged some source cells 4 of ‘481 in series, as taught by ‘441, for the purpose of delivery of the gaseous precursor for a longer time, as taught by ‘441 ([0017], last sentence).
Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive.
In regarding to 112(a) rejections, see the bottom of page 9, Applicants’ cancellation of claim 31 overcomes the rejection. However, the amendment also introduces new new 112(b) issues.
In regarding to 103 rejection, Applicants summarily asserted other reference of record do not disclose the balancing manifold. 
This argument is found not persuasive.
Not only previous applied reference ‘806 teaches balancing manifold, because the new claims 34 and 35, the examiner found a new reference ‘625 that teaches the details of claims 34-35, therefore, replacing ‘806 with ‘625. The examiner also notices that ‘159 can be used as the primary reference. ‘481 is applied as another primary reference to show the lack of merit in Applicants’ argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20030012709 is cited for “For a stable and continuous delivery of chemicals, a dual container either in series or in parallel is usually used for delivery” ([0005]).

US 20180290168 is also cited for most components outside of chamber except showerhead (Fig. 1).

US 9054268 is cited for valves 41 downstream of vapor source containers 2 (Fig. 3). US 20130269613 is cited for a purge gas 310 in addition to carrier gas 304 for precursor apparatus 181 (Fig. 3). US 20110151121 is cited for a manifold to exhaust of evaporator 104 (Fig. 1, balancing manifold). US 20110045196 teaches all the material of ‘481 and computer control ([0055], last sentence).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEATH T CHEN/Primary Examiner, Art Unit 1716